       Case 1:19-cv-00986-LG-RPM Document 87 Filed 09/13/21 Page 1 of 26




                IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                         SOUTHERN DIVISION

 HARRISON COUNTY, MISSISSIPPI;
 HANCOCK COUNTY, MISSISSIPPI;
 CITY OF BILOXI, MISSISSIPPI; CITY
 OF D’IBERVILLE, MISSISSIPPI;
 CITY OF WAVELAND, MISSISSIPPI;
 MISSISSIPPI HOTEL AND LODGING
 ASSOCIATION; MISSISSIPPI
 COMMERCIAL FISHERIES UNITED,
 INC.; PASS CHRISTIAN,
 MISSISSIPPI; CITY OF
 DIAMONDHEAD, MISSISSIPPI                                              PLAINTIFFS

 v.                                               CAUSE NO. 1:19cv986-LG-RPM

 MISSISSIPPI RIVER COMMISSION
 and U.S. ARMY CORPS OF
 ENGINEERS                                                           DEFENDANTS

      MEMORANDUM OPINION AND ORDER GRANTING DEFENDANTS’
        MOTION TO DISMISS AND DENYING PLAINTIFFS’ MOTION
         FOR LEAVE TO FILE SECOND AMENDED COMPLAINT

       BEFORE THE COURT are the [16] Motion to Dismiss for Lack of

Jurisdiction and Failure to State a Claim filed by the defendants, Mississippi River

Commission (“MRC”) and U.S. Army Corps of Engineers (“the Corps”), and the [25]

Motion for Leave to File Second Amended Complaint filed by the plaintiffs,

Harrison County, Mississippi, Hancock County, Mississippi, City of Biloxi,

Mississippi, City of D’Iberville, Mississippi, City of Waveland, Mississippi,

Mississippi Hotel and Lodging Association, Mississippi Commercial Fisheries

United, Inc., Pass Christian, Mississippi, City of Diamondhead, Mississippi. The

parties have fully briefed the Motions. After reviewing the submissions of the
      Case 1:19-cv-00986-LG-RPM Document 87 Filed 09/13/21 Page 2 of 26




parties, the record in this matter, and the applicable law, the Court finds, as more

fully explained below, that the plaintiffs’ claims against the MRC should be

dismissed pursuant to Rule 12(b)(6) because the MRC is not an agency capable of

being sued under the Administrative Procedure Act (“APA”). In addition, the

plaintiffs’ NEPA claims against the Corps must be dismissed for lack of jurisdiction

because, at this time, no major federal action remains to occur. The plaintiffs’

Motion for Leave to File an Amended Complaint is denied as moot.

                                  BACKGROUND

      In 1927, the Mississippi River “swell[ed] to unprecedented levels,” resulting

in one of the worst natural disasters in United States history. Encyclopedia

Britannica, https://www.britannica.com/event/Mississippi-River-flood-of-1927 (last

visited Sept. 2, 2021). More than 23,000 square miles of land were submerged,

hundreds of thousands of people were displaced from their homes, and hundreds of

people lost their lives. Id. It took at least two months for the floodwaters to

completely subside. Id.

      The following year, Congress enacted the Flood Control Act of 1928, which

authorized the creation of the Mississippi River and Tributaries Project (“the

MR&T”). 33 U.S.C. § 702a. The Corps, under the direction of the Secretary of the

Army and supervision of the Chief of Engineers, is charged with designing and

constructing flood control projects. See 33 U.S.C. § 701b. The basis of the MR&T

was a report drafted by Major General Edgar Jadwin, who served as Chief of

Engineers for the Corps. (Pls.’ Supp. Mem., Ex. 1, ECF No. 85-1).



                                          -2-
     Case 1:19-cv-00986-LG-RPM Document 87 Filed 09/13/21 Page 3 of 26




      As Secretary of War Dwight F. Davis explained while submitting Major

General Jadwin’s report to President Calvin Coolidge, the MR&T was “designed to

take care of the maximum flood estimated by experts to be possible.” (Pls.’ Supp.

Mem., Ex. 1, ECF No. 85-1). This maximum probable flood is now referred to as

“the project design flood.” Given the river’s natural tendency to flood, the MR&T

was designed with the intention of leading the river, rather than attempting to

drive it or force it in a particular direction. (Id.) The MR&T is generally composed

of four features: (1) levees and floodwalls, (2) channel improvement and

stabilization, (3) tributary basin improvements, and (4) floodways (or spillways).

See US Army Corps of Engineers Mississippi Valley Division Website,

https://www.mvd.usace.army.mil/About/Mississippi-River-Commission-

MRC/Mississippi-River-Tributaries-Project-MR-T/ (last visited Sept. 9, 2021). The

floodways and spillways include the Morganza, the Bonnet Carré, the Birds-Point

New Madrid, and the Atchafalaya. Id.

      The Bonnet Carré Spillway, which is the primary subject of this litigation,

was constructed near Norco, Louisiana. It was designed to divert water from the

Mississippi River into Lake Pontchartrain in an effort to prevent flooding in the city

of New Orleans. After entering Lake Pontchartrain, large amounts of the water

diverted by the Spillway flows into the Mississippi Sound. The Spillway is

controlled by a needle dam. (Pls.’ Supp. Mem., Ex. 2, ECF No. 85-2). The needles

are used to increase or decrease the amount of water flowing through the Spillway.

The Corps completed construction of the Spillway in 1932. (Pls.’ Supp. Mem., Ex. 4



                                         -3-
     Case 1:19-cv-00986-LG-RPM Document 87 Filed 09/13/21 Page 4 of 26




at 137, ECF No. 85-4). The Corps’ 30(b)(6) designee, Joey Windham, testified that

precipitation levels dictate the frequency of openings of the Bonnet Carré, and

precipitation levels are cyclical in nature. (Pls’. Supp. Mem., Ex. 4 at 321-22, ECF

No. 85-4). The Corps opened the Spillway in January 1937 for 48 days, March 1945

for 57 days, February 1950 for 38 days, April 1973 for 75 days, April 1975 for 13

days, April 1979 for 45 days, May 1983 for 35 days, March 1997 for 31 days, April

2008 for 31 days, May 2011 for 42 days, January 2016 for 23 days, March 2018 for

23 days, February 2019 for 44 days, May 2019 for 78 days, and April 2020 for 28

days. (Defs.’ Supp. Reply, Ex. C, ECF No. 86-3). Therefore, on average, the

Spillway has been opened every 6 years over an 89-year period. However, 6 of the

15 openings during that 89-year period occurred in the past 10 years, and 4 of the

openings occurred between 2018 and 2020.

      Major General Jadwin explained that operation of the Bonnet Carré should

“leave 1,250,000 second-feet to go by New Orleans and should prevent the stage at

Carrollton from rising above 20 on the gauge.” (Pls.’ Supp. Mem., Ex. 1 at 26-27,

ECF No. 85-1). He noted, that in December 1927, that “[p]ast records indicate that

[the Bonnet Carré’s] operation will be required about once in five years; and for a

period of from one to three months during each flood.” (Id.) In a separate report

entitled “Spillways on the Lower Mississippi River,” Major General Jadwin stated

that “it is anticipated that the [Bonnet Carré] will be used infrequently and for

comparatively short periods.” (Pl.’s Supp. Mem., Ex. 3, ECF No. 85-3). Major

General Jadwin’s estimates concerning operation of the Bonnet Carré revolved



                                          -4-
     Case 1:19-cv-00986-LG-RPM Document 87 Filed 09/13/21 Page 5 of 26




around his concern over the amount of silt that would be deposited in Lake

Pontchartrain. (See Pls.’ Supp. Mem., Ex. 1, ECF No. 85-1). He also noted that

discolored water may enter the Mississippi Sound, but he did not expect silt

deposits to be carried that distance. (Id.) A 1932 Report to Congress prepared by

Major D.O. Elliott gave a similar estimate for operation of the Spillway based on

past records: “one to three months on an average of once in five years.” (Pl.’s Supp.

Mem., Ex. 2, ECF No. 85-2). He further explained, “It is expected that the

maximum flow of 250,000 cubic feet per second through the floodway will provide

an ample margin of safety for New Orleans while at the same time no inconvenience

will be caused due to the raising of Lake Pontchartrain levels.” (Id.)

       In 1970, Congress enacted the National Environmental Policy Act (“NEPA”),

which requires all federal agencies to prepare an Environmental Impact Statement

(“EIS”) for every “major Federal action.” 42 U.S.C. § 4332(2)(C). The Corps

prepared an EIS related to the MR&T in 1976. The EIS noted:

             Mississippi River waters discharged through the spillway
      suppress salinity levels in Lake Pontchartrain, Lake Borgne, and
      Mississippi Sound. The areal extent of the influence is dependent
      upon the volume of water flowing through the structure and the
      duration of the operation. During periods of low salinity, many
      estuarine fishes and crustaceans migrate from the Lake Pontchartrain
      system as the salinity content decreases to a level below their
      respective tolerances. Accordingly, the number of fresh-water
      organisms increases as the lake becomes favorable for their occupation.
      Sessile species such as commercial oysters cannot migrate to more
      favorable waters and many perish. Oyster mortality has been
      observed in Lakes Pontchartrain and Borgne and Mississippi Sound.
      However, the influx of river waters enhances oyster production on the
      oyster beds south of the area of mortality reducing high salinities and
      supplying nutrients.



                                         -5-
     Case 1:19-cv-00986-LG-RPM Document 87 Filed 09/13/21 Page 6 of 26




            Historically, flooding of the Pontchartrain - Borgne Basin
      occurred each time the Mississippi River topped its natural levees.
      These occurrences provided sediments and nutrients to a dynamic eco-
      system and nourished estuarine flora and fauna. In essence, the
      discharge of Mississippi River water into the Lake Pontchartrain-
      Borgne-Mississippi Sound system by operation of the Bonnet Carré
      Spillway influences short- and long-term benefits and detriments as
      did natural flooding many years ago.

(Defs.’ Mot., Ex. B at 44, ECF No. 16-2).

      The Corps also developed Water Control Manuals that govern operation of

the various MR&T structures, including the Bonnet Carré. (See Pls.’ Supp. Mem.,

Ex. 4 at 104, ECF No. 85-4). The Bonnet Carré Water Control Manual was drafted

in December 1984 and revised in September 1999. (Admin. R., part 20 at 54, ECF

No. 48-20).

      The plaintiffs, consisting of local governmental entities and private

businesses operating near the Sound, have sued the Corps and the MRC. According

to the complaint, more frequent, lengthier openings of the Bonnet Carré in recent

years have caused significant damages to the environment and economy of the

Mississippi Gulf Coast. The plaintiffs’ claims are brought pursuant to the

Administrative Procedure Act (“APA”). Plaintiffs assert that the Corps and the

MRC failed to perform the full environmental impact analysis required by NEPA.

In addition, the plaintiffs allege that these defendants failed to supplement the EIS

for the MR&T “to reflect the changed circumstances and additional impacts

resulting from the greater and more damaging Mississippi River flooding and

resulting operation of the Bonnet Carré Spillway.” (Am. Compl., at 24 (¶73).)

Plaintiffs further allege that the defendants violated the Magnuson-Stevens Fishery

                                            -6-
      Case 1:19-cv-00986-LG-RPM Document 87 Filed 09/13/21 Page 7 of 26




Conservation and Management Act, 16 U.S.C. § 1855(b)(2), by failing to consult

with the Secretary of Commerce before opening the Spillway. The plaintiffs seek:

       (1) A declaration that the Corps of Engineers and Mississippi River
       Commission have violated the National Environmental Policy Act and
       the Magnuson-Stevens Sustainable Fishery and Management Act;

       (2) An order requiring the Corps of Engineers and the Mississippi
       River Commission to fully comply with applicable laws, and requiring
       them to undertake analysis required by those laws with all due haste,
       on a schedule established and supervised by this Court; and

       (3) Preliminary injunctive relief requiring the Corps to comply with all
       applicable laws, and to undertake a formal consultation process with
       Plaintiffs prior to any additional opening of the spillway without full
       compliance with said laws, and perform all other such actions
       necessary to avoid and minimize the adverse impacts of spillway
       operation, and that this relief be made permanent after hearing of this
       cause of action.

(1st Am. Compl. at 3, ECF No. 9). In other portions of the First Amended

Complaint, the plaintiffs request “compensation for losses, damages, expenses,

attorneys’ fees, and costs.” (Id. at 22-23). 1

       The defendants filed the present Motion to Dismiss, requesting dismissal for

lack of jurisdiction, or in the alternative, for failure to state a claim upon which

relief can be granted. The plaintiffs requested permission to file a second amended

complaint and to conduct jurisdictional discovery. The Court granted the motion for




1The plaintiffs have also alleged separate claims under the Magnuson-
Stevens Fishery Conservation and Management Act of 1976, 16 U.S.C. §§ 1801–83.
                                            -7-
      Case 1:19-cv-00986-LG-RPM Document 87 Filed 09/13/21 Page 8 of 26




jurisdictional discovery and permitted the parties to submit supplemental briefs

after the discovery was completed.2

                                     DISCUSSION

I. THE MOTION TO DISMISS THE MRC

      The defendants’ Motion to Dismiss MRC is brought pursuant to Fed. R. Civ.

P. 12(b)(6). To survive a Rule 12(b)(6) motion to dismiss, “a complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible

on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial plausibility when the

plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Id. (citing

Twombly, 550 U.S. at 556). Therefore, “plaintiffs must allege facts that support the

elements of the cause of action in order to make out a valid claim.” City of Clinton,

Ark. v. Pilgrim’s Pride Corp., 632 F.3d 148, 152-53 (5th Cir. 2010).

      The defendants argue that the MRC cannot be sued under the APA because it

is not a federal agency. “[B]y its terms, the APA applies only to federal agencies.”

Friends of Lydia Ann Channel v. U. S. Army Corps of Eng’rs, 701 F. App’x 352, 358

(5th Cir. 2017) (quoting S. Carolina Wildlife Fed’n v. Limehouse, 549 F.3d 324, 331

n.5 (4th Cir. 2008)). The APA defines the term “agency” to mean “each authority of

the Government of the United States, whether or not it is within or subject to



2 While considering the present action, the Court considered similar, but not
identical, arguments and evidence in the companion case of Michael D. Watson v.
U.S. Army Corps of Engineers, et al., 1:19cv989-LG-RPM.
                                           -8-
        Case 1:19-cv-00986-LG-RPM Document 87 Filed 09/13/21 Page 9 of 26




review by another agency.” 5 U.S.C. § 701(b)(1).3 The Fifth Circuit has not yet had

the opportunity to provide guidance on the proper application of this definition.

Therefore, this Court must look to the D.C. Circuit for guidance.

         In Soucie v. David, the D.C. Circuit determined that the APA “confers agency

status on any administrative unit with substantial independent authority in the

exercise of specific functions.” 448 F.2d 1067, 1073 (D.C. Cir. 1971). The court

found that the Office of Science and Technology was an “agency” under the Freedom

of Information Act because it engaged in the “independent function of evaluating

federal programs,” including the exercise of Congress’s “investigatory power.” Id. at

1075 & n.27. In Grumman Aircraft Engineering Corp. v. Renegotiation Board, the

D.C. Circuit found that “Regional Boards,” which aided the federal government’s

Renegotiation Board in reviewing and renegotiating federal government contracts,

were “agencies” under the APA’s definition. 482 F.2d 710, 715 (D.C. Cir. 1973),

rev’d on other grounds, 421 U.S. 168 (1975). It weighed heavily with the court that

the Regional Boards were “empowered to make final decisions” that were not

renewable by other Government entities. Id. at 715 & n.20.

         In contrast, the D.C. Circuit held that Initial Review Groups created by the

National Institute of Mental Health did not qualify as “agencies” because they were

merely consultants who “confine[d] themselves to making recommendations.”

Wash. Research Project, Inc. v. Dep’t of Health, Educ., & Welfare, 504 F.2d 238, 247-

48 (D.C. Cir. 1974). Despite its power to issue regulations to maintain safety and



3   The definition contains several exceptions that are not applicable here.
                                            -9-
     Case 1:19-cv-00986-LG-RPM Document 87 Filed 09/13/21 Page 10 of 26




order on its premises, the Smithsonian Institute also did not qualify as an “agency”

under the APA definition because it does not have the power to “make binding rules

of general application or determine rights and duties through adjudication[;] [i]t

issues no orders and performs no regulatory functions.” Dong v. Smithsonian Inst.,

125 F.3d 877, 882 (D.C. Cir. 1997). While these cases can provide guidance in

determining whether an entity it governed by the APA, the D.C. Circuit has

cautioned that “any general definition [of “agency”] can be of only limited utility to a

court confronted with one of the myriad organizational arrangements for getting the

business of the government done. . . . The unavoidable fact is that each new

arrangement must be examined anew and in its own context.” Wash. Research

Project, Inc., 504 F.2d at 245-46.

      Congress enacted legislation creating the MRC in 1879. 33 U.S.C. § 641. The

MRC consists of seven commissioners appointed by the President of the United

States. 33 U.S.C. § 642. Three members of the MRC are selected from the United

States Army Corps of Engineers, one from the National Ocean Survey and three

“from civil life, two of whom shall be civil engineers.” Id. The MRC’s duties include

conducting surveys and developing plans to, inter alia, protect the banks of the

river, improve navigation of the river, and prevent flooding. 33 U.S.C. § 647. The

MRC is required to submit these reports to the Secretary of the Army, who

transmits the reports to Congress. Id. Congress provided that flood control “shall

be prosecuted by the [MRC] under the direction of the Secretary of the Army and

supervision of the Chief of Engineers . . . .” 33 U.S.C. §702h. Other statutes also



                                          -10-
     Case 1:19-cv-00986-LG-RPM Document 87 Filed 09/13/21 Page 11 of 26




indicate that MRC’s efforts are overseen by the Secretary of the Army and the Chief

of Engineers. For example, 33 U.S.C. § 647 requires the MRC to perform surveys

and provide plans, specifications, and cost estimates to the Secretary of the Army.

33 U.S.C. § 650 provides that funds for certain Mississippi River improvement

projects “may be expended, under the direction of the Secretary of the Army, in

accordance with the plans, specifications, and recommendations of the Mississippi

River Commission, as approved by the Chief of Engineers . . . .” 33 U.S.C. § 650.

      In the opinion of the Court, the MRC does not qualify as an “agency” under 5

U.S.C. § 701(b)(1). The MRC does not have decision-making authority. Instead, it

merely provides recommendations for flood control to the Corps. It does not make

binding rules of general application. Ultimately, it is the decisions of the Corps,

which may be based upon recommendations by the of the MRC, that are reviewable.

As a result, the plaintiffs cannot pursue claims against the MRC via the APA and

defendants’ Motion to Dismiss the plaintiffs’ claims against MRC is granted.

II. RULE 12(b)(1) MOTION TO DISMISS

      A. THE APPROPRIATE STANDARD OF REVIEW

      When considering a Rule 12(b)(1) Motion, “courts may consider: (1) the

complaint alone; (2) the complaint supplemented by undisputed facts evidenced in

the record; or (3) the complaint supplemented by undisputed facts plus the court’s

resolution of disputed facts.” Joiner v. United States, 955 F.3d 399, 403 (5th Cir.

2020). The Fifth Circuit has identified two types of attacks on a federal court’s

jurisdiction — a facial attack and a factual attack.



                                         -11-
     Case 1:19-cv-00986-LG-RPM Document 87 Filed 09/13/21 Page 12 of 26




       A “facial attack” on the complaint requires the court merely to look and
       see if plaintiff has sufficiently alleged a basis of subject matter
       jurisdiction, and the allegations in his complaint are taken as true for
       the purposes of the motion. A “factual attack,” however, challenges the
       existence of subject matter jurisdiction in fact, irrespective of the
       pleadings, and matters outside the pleadings, such as testimony and
       affidavits, are considered. Moreover, a “factual attack” under Rule
       12(b)(1) may occur at any stage of the proceedings, and plaintiff bears
       the burden of proof that jurisdiction does in fact exist.

Cell Sci. Sys. Corp. v. La. Health Serv., 804 F. App’x 260, 263 (5th Cir. 2020) (citing

Menchaca v. Chrysler Credit Corp., 613 F.2d 507, 511 (5th Cir. 1980)) (cleaned up).

“When a defendant makes a ‘factual’ attack on a court’s subject-matter jurisdiction,

the court is ‘free to weigh the evidence and satisfy itself as to the existence of its

power to hear the case.’” Arena v. Graybar Elec. Co., 669 F.3d 214, 223 (5th Cir.

2012) (citing Morris v. U.S. Dep’t of Justice, 540 F. Supp. 898, 900 (S.D. Tex. 1982)

aff’d, 696 F.2d 994 (5th Cir.1983), cert. denied, 460 U.S. 1093 (1983)). Here the

Corps relies on documents outside the pleadings in its Motion to Dismiss.

Therefore, it has mounted a factual attack on this Court’s jurisdiction under Rule

12(b)(1).

       In Montez v. Dep’t of Navy, 392 F.3d 147 (5th Cir. 2004), the Fifth Circuit

held that “where issues of fact are central both to subject matter jurisdiction and

the claim on the merits, . . . the trial court must assume jurisdiction and proceed to

the merits.” Id. at 150. The Montez court also explained:

       [N]o purpose is served by indirectly arguing the merits in the context
       of federal jurisdiction. Judicial economy is best promoted when the
       existence of a federal right is directly reached and, where no claim is
       found to exist, the case is dismissed on the merits. This refusal to
       treat indirect attacks on the merits as Rule 12(b)(1) motions provides,
       moreover, a greater level of protection to the plaintiff who in truth is

                                           -12-
       Case 1:19-cv-00986-LG-RPM Document 87 Filed 09/13/21 Page 13 of 26




        facing a challenge to the validity of his claim: the defendant is forced to
        proceed under Rule 12(b)(6) . . . or Rule 56 . . . both of which place
        greater restrictions on the district court’s discretion.

Id.4 “Jurisdiction becomes intertwined with the merits of a cause of action when a

statute provides the basis for both the subject matter jurisdiction of the federal

court and the plaintiff’s substantive claim for relief.” Morrison v. Amway Corp., 323

F.3d 920, 926 (11th Cir. 2003); see also Clark v. Tarrant Cty. Tex., 798 F.2d 736, 742

(5th Cir. 1986).

        In Miccosukee Tribe of Indians of Fla. v. United States, the Southern District

of Florida held that jurisdiction is not intertwined with the merits of a NEPA claim

because the court’s basis for jurisdiction is the Administrative Procedure Act

(“APA”) and the basis for the plaintiff’s substantive claim is NEPA. 650 F. Supp. 2d

1235, 1240 n.2 (S.D. Fla. 2009), aff’d sub nom. Miccosukee Tribe of Indians of Fla. v.

U.S. Army Corps of Eng’rs, 619 F.3d 1289 (11th Cir. 2010). In contrast, the court in

Franco v. U.S. Dep’t of the Interior, No. CIV S-09-1072 KJM, 2012 WL 3070269, at

*8 (E.D. Cal. July 27, 2012), held that “[e]ven if the rule is clear for cases where the

claim and jurisdiction fall under the same statute, it does not follow that where




4   The Supreme Court recently noted:

        Ordinarily, a court cannot issue a ruling on the merits when it has no
        jurisdiction because to do so is, by very definition, for a court to act
        ultra vires. But where, as here, pleading a claim and pleading
        jurisdiction entirely overlap, a ruling that the court lacks subject-
        matter jurisdiction may simultaneously be a judgment on the merits
        that triggers the judgment bar.

Brownback v. King, 141 S. Ct. 740, 749 (2021) (cleaned up).
                                           -13-
     Case 1:19-cv-00986-LG-RPM Document 87 Filed 09/13/21 Page 14 of 26




jurisdiction is conferred by a separate statute, the claim and jurisdiction are not

intertwined.”   As a result, upon deciding that a Rule 56 Motion would be

premature, the California court treated the motion to dismiss for lack of jurisdiction

as a Rule 12(b)(6) Motion. Id.

      In the opinion of the Court, the Corps’ entitlement to sovereign immunity and

this Court’s jurisdiction are governed by the APA, but, as explained in more detail

infra, the language of the APA requires the Court to look to the underlying facts or

basis of the plaintiffs’ claim, which is NEPA and the appropriate accompanying

federal regulations. This Court’s jurisdiction and the merits of the plaintiffs’ NEPA

claim are therefore intertwined. The Court must assume jurisdiction over the case

and decide the case on the merits pursuant to either Fed. R. Civ. P. 12(b)(6) or Fed.

R. Civ. P. 56. See Montez, 392 F.3d at 150. Indeed, the parties have already

conducted thorough and detailed discovery regarding the issues presented in the

Corps’ Motion. Therefore, the Court will construe the Corps’ Motion as a motion for

summary judgment pursuant to Fed. R. Civ. P. 56.

      A motion for summary judgment may be filed by any party asserting that

there is no genuine issue of material fact, and that the movant is entitled to prevail

as a matter of law on any claim. Fed. R. Civ. P. 56. The movant bears the initial

burden of identifying those portions of the pleadings and discovery on file, together

with any affidavits, which it believes demonstrate the absence of a genuine issue of

material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 325 (1986). Once the movant

carries its burden, the burden shifts to the non-movant to show that summary



                                         -14-
     Case 1:19-cv-00986-LG-RPM Document 87 Filed 09/13/21 Page 15 of 26




judgment should not be granted. Id. at 324-25. The non-movant may not rest upon

mere allegations or denials in its pleadings but must set forth specific facts showing

the existence of a genuine issue for trial. Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 256-57 (1986). Factual controversies are resolved in favor of the non-moving

party, but only when there is an actual controversy, that is, when both parties have

submitted evidence of contradictory facts. Little v. Liquid Air Corp., 37 F.3d 1069,

1075 (5th Cir. 1994).

B. WHETHER THE CORPS IS ENTITLED TO SUMMARY JUDGMENT

      1. ADEQUACY OF THE 1976 EIS

      The plaintiffs argue that the 1976 EIS was inadequate because it did not

address the environmental impact on the Mississippi Sound. The 1976 EIS found

that operation of the Bonnet Carré would affect salinity levels in the Mississippi

Sound, but the plaintiffs claim that the EIS should have gone into additional detail.

The plaintiffs’ claims regarding the adequacy of the 1976 EIS are barred by the six-

year statute of limitations for challenging agency action. See 28 U.S.C. § 2401(a);

see also Gen. Land Office v. U.S. Dep’t of the Interior, 947 F.3d 309, 318 (5th Cir.

2020) (applying the six-year statute of limitations to a NEPA claim).

      2. SUPPLEMENTATION OF THE 1976 EIS

      Congress enacted NEPA for the purpose of “promot[ing] efforts which will

prevent or eliminate damage to the environment and biosphere[.]” 42 U.S.C. §

4321. To accomplish this, NEPA requires federal agencies to include, inter alia,

      in every recommendation or report on . . . major [f]ederal actions
      significantly affecting the quality of the human environment, a

                                          -15-
     Case 1:19-cv-00986-LG-RPM Document 87 Filed 09/13/21 Page 16 of 26




      detailed statement by the responsible official on—(i) the environmental
      impact of the proposed action, (ii) any adverse environmental effects
      which cannot be avoided should the proposal be implemented, [and]
      (iii) alternatives to the proposed action[.]

42 U.S.C. § 4332(C). This statement is referred to as an EIS. The plaintiffs claim

that the Corps has violated NEPA by failing to prepare an EIS concerning the

impact of more frequent and lengthier openings of the Bonnet Carré Spillway.

      The Corps argues that there has been no waiver of sovereign immunity as to

the plaintiffs’ NEPA claim because the plaintiffs have not identified a legally

required duty to supplement or amend the EIS at issue. The only potentially

applicable waiver of sovereign immunity in this case is the APA, which “waives

sovereign immunity for actions against federal government agencies, seeking

nonmonetary relief, if the agency conduct is otherwise subject to judicial review.”

See Louisiana v. United States, 948 F.3d 317, 321 (5th Cir. 2020); see also 5 U.S.C. §

702. Sovereign immunity is not waived by § 702 of the APA unless there has been

“agency action,” Id. at 321, which is defined to “include[ ] the whole or a part of an

agency rule, order, license, sanction, relief, or the equivalent or denial thereof, or

failure to act.” 5 U.S.C. § 551(13) (emphasis added). The APA provides relief for

failure to act in section 706(1), which requires a reviewing court to “compel agency

action unlawfully withheld or unreasonably delayed.” 5 U.S.C. § 706(1). “Thus, a

claim under § 706(1) can proceed only where a plaintiff asserts that an agency failed

to take a discrete agency action that it is required to take.” Norton v. S. Utah

Wilderness All. (SUWA), 542 U.S. 55, 64 (2004).




                                          -16-
     Case 1:19-cv-00986-LG-RPM Document 87 Filed 09/13/21 Page 17 of 26




      The plaintiffs claim that the Corps had a duty to act pursuant to NEPA and

two regulations, 33 C.F.R. § 230.6 and 40 C.F.R. § 1502.9(c). As explained

previously, NEPA requires “all agencies of the Federal Government” to prepare an

EIS prior to taking “major Federal actions significantly affecting the quality of the

human environment.” 42 U.S.C. § 4332(2)(C). 33 C.F.R. § 230.6 provides that the

following agency actions normally require an EIS: “(a) Feasibility reports for

authorization and construction of major projects; (b) Proposed changes in projects

which increase size substantially or add additional purposes; and (c) Proposed

major changes in the operation and/or maintenance of completed projects.”

However, this regulation provides that “[d]istrict commanders may consider the use

of an environmental assessment on these types of actions if early studies and

coordination show that a particular action is not likely to have a significant impact

on the quality of the human environment.” 33 C.F.R. § 230. The other regulation

cited by the plaintiffs, 640 C.F.R. § 1502.9(c), requires agencies to supplement an

EIS if: “(i) The agency makes substantial changes in the proposed action that are

relevant to environmental concerns; or (ii) there are significant new circumstances

or information relevant to environmental concerns and bearing on the proposed

action or its impacts.” Pursuant to this regulation, “supplementation is necessary

only if ‘there remains major Federal action to occur,’ as that term is used in §

4332(2)(C).” SUWA, 542 U.S. at 73 (citing Marsh v. Or. Nat. Res. Council, 490 U.S.

360, 374 (2004)).




                                         -17-
     Case 1:19-cv-00986-LG-RPM Document 87 Filed 09/13/21 Page 18 of 26




      The plaintiffs claim that the following actions by the Corps constituted

“major federal actions” requiring supplementation of the EIS under NEPA:

      A. The continuing construction and operation of [MR&T].
      B. The issuance of the Water Control Plans and other documents
      governing the operation of the Bonnet Carré Spillway, the Morganza
      Spillway and Floodway, the Old River Control Complex, and the Birds
      Point-New Madrid Floodway.
      C. The specific decisions by the Corps of Engineers and the Mississippi
      River Commission to open the Bonnet Carré Spillway for greatly
      extended periods of time.

(Pls.’ Mem., at 11-12, ECF No. 28). In their supplemental response, the plaintiffs

also argue that a supplemental EIS is required due to: (1) leaks in the Bonnet Carré

that allow some water to enter Lake Pontchartrain during high water events; (2)

urbanization and climate change; (3) a delay in closing the Bonnet Carré in 2019

due to unsafe conditions; and (4) the opening of the Bonnet Carré at a lower river

stage than that originally contemplated.

      Regarding the continuing construction and operation of the MR&T project,

the plaintiffs have not identified any construction that could be considered

“proposed action” requiring supplementation of the EIS. The plaintiffs cite

testimony by Mr. Windham, the Corps’ 30(b)(6) designee, that some of the levees

located downstream of the Bonnet Carré are “not up to design grade,” but no

immediate plans for upgrading the levees are evidenced in the record. (Pls.’ Supp.

Mem., Ex. 4 at 306, ECF No. 85-4). The plaintiffs further claim that the Corps

should be required to supplement the EIS because the Bonnet Carré is sometimes

operated to protect the deficient levees. The Water Control Manual, which was




                                         -18-
     Case 1:19-cv-00986-LG-RPM Document 87 Filed 09/13/21 Page 19 of 26




adopted in 1984 and amended in 1999, permits the Corps to open the Bonnet Carré

for that specific reason:

      Bonnet Carré will normally be operated when flow in the Mississippi
      River below Morganza reaches 1,250,000 cfs [cubic feet per second] on
      a rising hydrograph or to preserve a desired level of freeboard on
      deficient levees through the New Orleans Area. The spillway will be
      controlled so that the flow below Bonnet Carré in the Mississippi River
      does not exceed 1,250,000 cfs.

((Admin R., part 20, 7-3, ECF No. 48-20).5 The Corps’ policy, set forth in the long-

standing Water Control Manual, does not constitute “proposed action” but

completed action. See SUWA, 542 U.S. at 73 (explaining that “supplementation is

necessary only if ‘there remains major Federal action to occur.’”). The plaintiffs

have failed to identify any forthcoming changes to the Manual that would require

supplementation of the EIS. The plaintiffs’ claims that issuance of the Water

Control Manual in 1984 and revision of the Water Control Manual in 1999 required

supplementation of the EIS are also barred by the six-year statute of limitations.

See 28 U.S.C. § 2401(a); see also Davis Mountains Trans-Pecos Heritage Ass’n v.

Fed. Aviation Admin., 116 F. App’x 3, 17 (5th Cir. 2004) (holding that a claim for

delay in supplementing an EIS accrues when circumstances requiring

supplementation first arise).

      The Court must next consider whether the opening of the Spillway more

frequently and for longer periods of time constitutes “proposed action” requiring




5The 1.25 million cfs flow level is derived from Major General Jadwin’s 1927
Report, which formed the basis of the Flood Control Act of 1928 and the MR&T
project. (Pls.’ Supp. Mem., Ex. 1 at 27, ECF No. 85-1).
                                         -19-
     Case 1:19-cv-00986-LG-RPM Document 87 Filed 09/13/21 Page 20 of 26




supplementation. First, the plaintiffs’ reliance on Major General Jadwin’s

statements concerning frequency of spillway operation is not well-taken. Major

General Jadwin merely provided predictions of the frequency and length of Spillway

openings based on past data (as of December 1927). There is no indication in his

report that he intended to place time limits on future openings.

      Furthermore, the Corps’ ongoing operation of the Spillway does not constitute

“proposed action” as required by NEPA. “When an agency, responding to changing

conditions, makes a decision to operate a completed facility ‘within the range

originally available’ to it, the action is not major.” See Idaho Conservation League v.

Bonneville Power Admin., 826 F.3d 1173, 1175 (9th Cir. 2016). The record reveals

that the Corps has merely followed the operating standards established by Major

General Jadwin in 1927 and reaffirmed in the Water Control Manual in 1984 and

1999. The increase in operation of the Bonnet Carré is merely a response to

changing conditions — varying precipitation levels and other environmental

changes.

      The 2019 delay in closing the Bonnet Carré due to unsafe conditions was a

discretionary action on the part of the Corps that cannot be considered “major.” See

Mayo v. Reynolds, 875 F.3d 11, 20-21 (D.C. Cir. 2017) (explaining that an agency is

not required to supplement an EIS whenever the agency later makes discretionary

choices in implementing the project). The plaintiffs’ allegations that the Bonnet

Carré leaks also do not constitute a major federal action on the part of the Corps.




                                         -20-
     Case 1:19-cv-00986-LG-RPM Document 87 Filed 09/13/21 Page 21 of 26




       As for the plaintiffs’ concerns related to the Carrollton gauge,6 Major

General Jadwin stated:

      The Bonnet Carré spillway is so designed as to afford complete control
      of the discharge into Lake Pontchartrain. This discharge will be begun
      when the flood stage at New Orleans has reached 20 on the Carrollton
      gauge; it will be regulated to prevent the stage rising above 20, and
      will be cut off as soon as the stage has fallen before that figure.

(Pls.’ Supp. Mem., Ex. 1, ECF No. 85-1). The plaintiffs argue that the Corps should

be required to issue a supplemental EIS because the Bonnet Carré is now operated

at flood stages below 20 feet on the Carrollton gauge.7 In support of this argument,

the plaintiffs have provided a declaration signed by Dr. Robert Criss, an expert in

the field of earth and planetary sciences. (Declaration, ECF No. 10-6). Dr. Criss

testified that the Bonnet Carré is now operated “before even the minor flooding

stage of 17 feet is attained at New Orleans.” (Id.)

      Dr. Criss included a table in his declaration that provides the maximum river

stage at New Orleans each time that the Bonnet Carré has been opened. (Id.) In

1937, for example, the maximum stage was 19.29 feet, while in 2019, the maximum

stage was 17.25 feet. (Id.) The lowest river stages, however, were in 1996 at 16.96

feet, and 2008 at 16.08 feet. (Id.) In addition, the Bonnet Carré was opened just




6 This gauge, which is sometimes spelled “gage” by the Corps, measures the river
level in New Orleans.
7 The United States District Court for the Eastern District of Louisiana has

previously rejected this argument, holding that the reference to 20 feet at the
Carrollton gauge in Major General Jadwin’s report was “suggestive and not a
mandate, and that the current use of c.f.s. is consonant with the spirit and goals of
the [Flood Control Act].” Save Our Wetlands, Inc. v. Flowers, No. CIV.A. 97-0814,
1998 WL 32761, at *2 (E.D. La. Jan. 28, 1998).
                                         -21-
     Case 1:19-cv-00986-LG-RPM Document 87 Filed 09/13/21 Page 22 of 26




before and just after issuance of the 1976 EIS, in 1975 and 1979, even though the

river stage was below 18 feet (over 2 feet below the alleged parameters set by Major

General Jadwin). (Id.) This data does not show a recent or proposed action that

deviates from the original project parameters. In addition, any arguments

concerning this alleged change are barred by the six-year statute of limitations.

      The Corps’ actions have not deviated from those contemplated by the 1976

EIS or its Water Control Manuals. The 1.25 million cfs standard that the Corps

currently uses to operate the Bonnet Carré was specified in a report by Major

General Jadwin in December 1927. This Court can only order the Corps to draft a

supplemental EIS if the Corps proposes a major federal action that deviates from

the original project. No evidence or testimony presented to the Court supports a

finding of major federal action. As a result, the Corps is entitled to summary

judgment.

III. PLAINTIFFS’ MOTION FOR LEAVE TO FILE SECOND AMENDED
COMPLAINT

      Where, as here, more than twenty-one days have passed since the defendants

have filed a responsive pleading, plaintiffs are permitted to amend their complaint

“only with the opposing party’s written consent or the court’s leave.” See Fed. R.

Civ. P. 15(a)(2). Courts are instructed to “freely give leave [to amend] when justice

so requires.” (Id.) Since Rule 15 “evinces a bias in favor of granting leave to

amend,” courts must permit amendments “absent a substantial reason such as

undue delay, bad faith, dilatory motive, repeated failures to cure deficiencies, or




                                         -22-
       Case 1:19-cv-00986-LG-RPM Document 87 Filed 09/13/21 Page 23 of 26




undue prejudice to the opposing party.” Mayeaux v. La. Health Serv. & Indem. Co.,

376 F.3d 420, 425 (5th Cir. 2004) (internal quotation marks omitted).

        The plaintiffs request permission to file a second amended complaint so that

that they can update their factual allegations to include the most recent opening of

the Spillway on April 3, 2020. They also claimed that their proposed amendment

“clarifies the interests of the Plaintiffs in relation to the ‘zone of interests’ of

[NEPA].” (Pl.’s Mem., at 2, ECF No. 26.) These proposed changes are in response

to the defendants’ argument that the plaintiffs’ do not have standing to assert

claims pursuant to the Act. Finally, the plaintiffs’ proposed amendments “make

various editorial corrections and clarifications and adds [sic] a paragraph

(paragraph 76) that was inadvertently deleted between the filing of the Complaint

and the First Amended Complaint.” (Id. at 3.) Paragraph 76 of the proposed second

amended complaint, states, “On information and belief, the Corps and Mississippi

River Commission have failed to comply with the obligation to prepare an

Environmental Assessment to determine if each of the actions identified above

requires an Environmental Impact Statement.” (Pl.’s Mot. Ex. 1, at 29, ECF No. 25-

1.)8




8 An environmental assessment is “a rough cut, low-budget environmental impact
statement designed to show whether a full-fledged environmental impact statement
. . . is necessary.” La. Crawfish Producers Ass’n-W. v. Rowan, 463 F.3d 352, 356
(5th Cir. 2006). This type of study is only necessary for “proposed actions,” 40
C.F.R. §1501.5, and the Court has determined that the Corps has no proposed
actions relevant to this litigation.
                                            -23-
     Case 1:19-cv-00986-LG-RPM Document 87 Filed 09/13/21 Page 24 of 26




      The Court finds that the plaintiffs’ Motion should be denied as moot because

the plaintiffs’ proposed amendments would not affect the Court’s determination

that the plaintiffs’ claims against MRC and its NEPA claims against the Corps

should be dismissed.

                                   CONCLUSION

      “Except where Congress explicitly provides for [judicial] correction of the

administrative process at a higher level of generality, [courts] are permitted to

intervene in the administration of the laws only when, and to the extent that, a

specific ‘final agency action’ has an actual or immediately threatened effect.” Lujan,

497 U.S. at 894. In the present case, there is no genuine issue of material fact that

no major federal action remains to occur. Therefore, the Corps’ Motion to Dismiss

for Lack of Jurisdiction, which this Court was required to analyze under the

standards of Fed. R. Civ. P. 56, must be granted. The Corps’ Rule 12(b)(6) Motion

concerning the Mississippi River Commission must also be granted because the

MRC is not an “agency” under the terms of the APA. The plaintiffs’ Magnuson-

Stevens Act claim against the Corps shall remain pending.

      Substantive decisions regarding the operation of the flood control spillways

have been entrusted by Congress to the Corps of Engineers. Without doubt, there

have been recent, more frequent openings of the Bonnet Carré Spillway. Fresh

water intrusion causes decreased salinity levels and results in adverse

consequences to the Mississippi Sound and the Mississippi Gulf Coast. However,

federal courts are courts of limited jurisdiction. Here, as noted above, the Court



                                         -24-
     Case 1:19-cv-00986-LG-RPM Document 87 Filed 09/13/21 Page 25 of 26




does not have authority to intervene and require the Corps to prepare a

Supplemental EIS at this time.

        IT IS THEREFORE ORDERED AND ADJUDGED that the [16] Motion to

Dismiss for Lack of Jurisdiction and Failure to State a Claim filed by the

defendants is GRANTED. All of the plaintiffs’ claims against the Mississippi River

Commission, as well as the plaintiff’s National Environmental Policy Act claims

against the United States Army Corps of Engineers, are DISMISSED WITH

PREJUDICE. The plaintiffs’ Magnuson-Stevens Act claims against the United

States Army Corp of Engineers shall remain pending. 9

        IT IS FURTHER ORDERED AND ADJUDGED that the [25] Motion for

Leave to File Second Amended Complaint filed by the plaintiffs is DENIED as

moot.

        IT IS FURTHER ORDERED AND ADJUDGED that there is no just

reason for delay as to entry of a final judgment as to the plaintiffs’ claims filed

pursuant to the National Environmental Policy Act as well as the plaintiffs’ claims

against the Mississippi River Commission. The Court will enter a separate final

judgment concerning these claims pursuant to Fed. R. Civ. P. 54(b).




9 Fed. R. Civ. P. 54(b) Judgment on Multiple Claims or Involving Multiple
Parties. When an action presents more than one claim for relief--whether as a
claim, counterclaim, crossclaim, or third-party claim--or when multiple parties are
involved, the court may direct entry of a final judgment as to one or more, but fewer
than all, claims or parties only if the court expressly determines that there is no
just reason for delay.


                                          -25-
Case 1:19-cv-00986-LG-RPM Document 87 Filed 09/13/21 Page 26 of 26




 SO ORDERED AND ADJUDGED this the 13th day of September, 2021.

                                      s/   Louis Guirola, Jr.
                                      LOUIS GUIROLA, JR.
                                      UNITED STATES DISTRICT JUDGE




                               -26-
